Summary of Modifications to Dan Chard's Employment Letter

On May 26, 2006, the Company entered into an employment letter agreement with
Dan Chard, the Company's Executive Vice President, Distributor Success. Pursuant
to the letter agreement, Mr. Chard's base salary was set at $300,000, effective
February 13, 2006. The letter agreement also provided for $25,000 increases in
February 2007 and 2008. On February 13, 2009, our Compensation Committee
approved an additional $25,000 increase in Mr. Chard's base salary to $375,000,
effective February 16, 2009.